Citation Nr: 1514793	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  04-28 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple joint disability other than degenerative joint disease (DJD) of the bilateral hips and knees, to include as due to undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to March 1974 and from September 1990 to May 1991.  During the intervening period he served in the Reserve Component, from which he retired in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for degenerative joint disease of multiple joints, claimed as joint pain.

In April 2006 the Veteran testified in a hearing before the RO's Decision Review Officer (DRO) and in October 2007 he testified before the undersigned Veterans Law Judge in a Travel Board hearing at the RO.  Transcripts of both hearings are of record.

In June 2012 the Board issued a decision denying service connection for DJD of the bilateral hips and knees.  The Board's action recharacterized the remaining issue on appeal as a claim for service connection for a multiple joint disability other than the bilateral hips and knees, to include as an undiagnosed illness, and remanded that issue to the Agency of Original Jurisdiction (AOJ) for further development.  

The Board thereafter issued a decision in June 2013 that denied service connection for a multiple joint disability other than the bilateral hips and knees.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014 the Court issued a Memorandum Decision that vacated the Board's decision and returned the case to the Board for further consideration.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

The Board's decision in June 2013 relied in part on the opinion of a VA medical examiner in July 2012.  In vacating the Board's decision, the Court essentially held that the VA examiner's opinion was inadequate because the examiner diagnosed DJD of  the bilateral ankles, bilateral elbows, bilateral shoulders, bilateral wrists, thoracolumbar spine and cervical spine as "most likely related to the aging process, among several risk factors " but did not reconcile such diagnosis with the Veteran's complaints of joint pain 20 years prior without a diagnosis being identified and when he was only 40 years old and recently separated from service.  The Court   also found the VA examiner's opinion did not establish whether the Veteran had   an undiagnosed illness of the joints separate from DJD, noting that the Veteran   was treated for "arthralgias" years before DJD was identified on x-ray.  Finally, the Court found the examiner failed to reconcile his statement that the Veteran did not have neurologic abnormalities related to his conditions with the Veteran's history of treatment with gabapentin, a neuropathic pain agent.  

The Board notes VA treatment records indicate the Gabapentin has been used to treat his headaches (see e.g. April 30, 2010 VA neurology progress note), but neurology notes also indicate the possibility of peripheral neuropathy that could questionably be related to HIV or hepatitis C.  

Although discussion was provided in the Court's memorandum regarding complaints of joint pain in the years immediately following discharge from active duty in May 1991, the question is whether the Veteran has a current disability for which service connection is warranted during the course of this claim, which was filed in September 2001.  Thus, the question is whether the Veteran's joint pains during the course of this claim are attributable to a known clinical diagnosis or represent an undiagnosed illness that is related to service.  

Thus, a new opinion is needed. 



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the file to the VA physician who examined the Veteran in July 2012, if available, to obtain an addendum to the medical opinion provided at that time.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled. 

Following review of the claims file, the examiner should respond to the following:

a. As the Veteran complained of multiple joint pains   prior to the diagnosis and radiographic findings of DJD, were the joints pains identified in the record since 2001 attributable to any known clinical diagnosis prior to   the findings of DJD?  In explaining the reasons for     the opinion, the examiner should address the July 31,    2000 report from Dr. Fraser noting an impression of inflammatory arthritis either seronegative rheumatoid arthritis or spondyloarthropathy; the Veteran's service-connected chronic fatigue (the rating schedule suggests chronic fatigue syndrome can include symptoms such as generalized muscle aches or weakness and migratory joint pains); and whether the Veteran has a peripheral neuropathy accounting for his joint pains in light of his prescription for gabapentin and the notation of possible neuropathy in his VA treatment records.

b. Does the Veteran have an undiagnosed or medically unexplained multisymptom illness of any joint that is separate and distinct from DJD or other known clinical diagnoses affecting his joints, in light of his complaints of joint pains in the years following discharge from service with no underlying disability identified?  

The examiner should provide full clinical rationale for all opinions stated.

2.  After conducting any additional development deemed necessary, readjudicate the claim.  If the benefit sought      on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case        and afford them an appropriate period in which to respond before the file is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



